MEMORANDUM DECISION                                                     FILED
      Pursuant to Ind. Appellate Rule 65(D), this                         Oct 05 2016, 9:16 am

      Memorandum Decision shall not be regarded as                             CLERK
      precedent or cited before any court except for the                   Indiana Supreme Court
                                                                              Court of Appeals
      purpose of establishing the defense of res judicata,                      and Tax Court

      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Ruth A. Johnson                                           Gregory F. Zoeller
      Deborah Ball Markisohn                                    Attorney General of Indiana
      Marion County Public Defender Agency
                                                                Richard C. Webster
      Indianapolis, Indiana
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Rebecca Lawson,                                          October 5, 2016

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A05-1603-CR-565
              v.                                               Appeal from the Marion Superior
                                                               Court.
                                                               The Honorable Linda Brown, Judge.
      State of Indiana,                                        Cause No. 49G10-1511-CM-40204
      Appellee-Plaintiff.




      Shepard, Senior Judge




[1]   Rebecca Lawson was convicted of one count of criminal mischief as a Class B

      misdemeanor. On appeal, she contends the evidence is insufficient to support

      her conviction. We affirm.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-565 | October 5, 2016        Page 1 of 5
                                                     Issue
[2]   The sole issue presented for our review is whether the evidence is sufficient to

      support Lawson’s conviction given that a second individual was present at the

      scene of the crime.


                               Facts and Procedural History
[3]   The evidence favorable to the judgment is as follows. On November 11, 2015,

      Deborah Hardin left her job and drove to her daughter’s residence, arriving at

      about 1:20 a.m. Hardin’s daughter, Simone Parrott, lived with her two children

      at the residence, and Hardin’s son, Jason Parrott, was also at the house on that

      occasion. Hardin parked her 1999 Chevy Tahoe behind her daughter’s house,

      near a security light.


[4]   At 2:30 a.m. or so, Simone was awakened by the sound of her dog barking.

      She and Hardin looked out the window toward the back yard and observed

      Lawson, who was wearing a dark blue sweatshirt and jeans, and another person

      in back of the house near Hardin’s Chevy Tahoe. They then observed Lawson

      and the other person run from Hardin’s vehicle to Lawson’s own gray Kia

      parked in the alley and then drive away.


[5]   Simone and Hardin immediately went outside to examine the Tahoe.

      Although the tires were undamaged and fully inflated when Hardin drove from

      work to her daughter’s house, all four tires were now slashed and flat.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-565 | October 5, 2016   Page 2 of 5
[6]   Hardin’s son Jason had dated Lawson, but they broke up the day before

      Hardin’s tires were slashed. The break up was not amicable.


[7]   The State charged Lawson with one count of Class B misdemeanor criminal
                     1
      mischief. After a bench trial, the court found Lawson guilty as charged. The

      trial court sentenced Lawson to 180 days in the Marion County Jail, with 176

      days suspended. Lawson now appeals.


                                       Discussion and Decision
[8]   When we review a claim such as Lawson’s, challenging the sufficiency of the

      evidence, we neither reweigh the evidence nor assess the credibility of the

      witnesses. Suggs v. State, 51 N.E.3d 1190 (Ind. 2016). We consider only the

      probative evidence and reasonable inferences supporting the judgment. Horton

      v. State, 51 N.E.3d 1154 (Ind. 2016). A conviction will be affirmed if there is

      substantial evidence of probative value supporting each element of the offense

      such that a reasonable trier of fact could have found the defendant guilty

      beyond a reasonable doubt. Willis v. State, 27 N.E.3d 1065 (Ind. 2015).


[9]   To establish that Lawson committed the offense, the State was required to

      establish beyond a reasonable doubt that Lawson recklessly, knowingly, or

      intentionally damaged or defaced Hardin’s property without her consent. Ind.

      Code § 35-43-1-2(a). Because there were no witnesses who actually observed




      1
          Ind. Code § 35-43-1-2(a) (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-565 | October 5, 2016   Page 3 of 5
       Lawson slash Hardin’s tires, the evidence presented was at least partly

       circumstantial. Lawson contends that there is reasonable doubt because

       another person was also present at the scene of the crime.


[10]   When circumstantial evidence is used to establish guilt, the question on review

       is whether reasonable minds could reach the inferences drawn from the

       evidence. Maxwell v. State, 731 N.E.2d 459 (Ind. Ct. App. 2000), trans. denied.

       If so, the evidence is sufficient. Id. On review we do not determine whether the

       circumstantial evidence overcomes every reasonable hypothesis of innocence.

       Id. Instead, we determine whether inferences may be reasonably drawn from

       that evidence to support the conviction beyond a reasonable doubt. Id.


[11]   Hardin testified that her vehicle was undamaged when she parked it behind her

       daughter’s house after work. When she was awakened at 2:30 a.m., she

       observed Lawson and another person present near her vehicle and then run

       toward a car. The tires on Hardin’s vehicle had been slashed and were deflated.

       Simone also observed Lawson outside her house near the Tahoe, and saw

       Lawson and another person run away toward a car. Jason saw the damage to

       his mother’s vehicle and testified that he and Lawson had broken up the

       previous day.


[12]   Inferences reasonably drawn from the evidence support the conviction beyond a

       reasonable doubt. The presence of a second, unknown individual at the scene

       does not render the inferences reasonably drawn from the evidence insufficient

       to support Lawson’s conviction.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-565 | October 5, 2016   Page 4 of 5
                                                Conclusion
[13]   In light of the foregoing, we affirm the trial court’s judgment.


[14]   Affirmed.


       Baker, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1603-CR-565 | October 5, 2016   Page 5 of 5